Case 3:19-cv-02562-WHO

Document 76 Filed 06/22/20 Page 1 of 1

 

 

 

 

 

 

 

 

Attorney or Party without Attorney: For Court Use Only

Patricia N. Syverson, Esq.

Bonnett Fairbourn Friedman

& Balint, P.C.

2325 East Camelback Road, Suite 300

Phoenix, AZ 85016
Telephone No: 602-274-1100 FAX No: 602-274-1199

Ref. No. ov File No.:

Attorney for: Plaintiff
insert name of Court, and Judicial District and Branch Court:

United States District Court - Northern District Of California
Piaintig: Tara Duggan, et al,
Defendant: Tri-Union Seafoods LLC, et al.

AFFIDAVIT OF SERVICE Hearing Date: Time: Dept/Div: Case Number:
Tue, Jun. 30, 2020 9:00AM 19CV02562WHO

 

 

 

 

 

I. At the time of service | was at least 18 years af age and not a party to this action.

2. I served copies of the Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action;

Attachment A

J. a. Party served:
&. Person served:

4, Address where the party was served:

J. 1 served the party:

MRAG Americas, Inc.
Lisa Gonzalez, Person Authorized to Accept Service

Drummond Wehle Yonge LLP
6987 East Fowler Avenue
Tampa, FL 33617

a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive
process for the party (1) on: Fri., Jun. 12, 2020 (2) at: 10:50AM

b. L received this subpoena for service on:
6. Witness fees were not demanded or paid.

7. Person Who Served Papers:
a. Oliver [lonzo
b. Class Action Research & Litigation
P O Box 740
Penryn, CA 95663
c. (916) 663-2562, FAX (916) 663-4955

& STATE OF FLORIDA, COUNTY OF he

Thursday, June 11, 2020

 
 

Fee for Service:
I Declare ugder penalty of perj nder the laws of the State of
FLORIDA that the Sorezaihhs ig and correct.

   

~

Subscribed and sworn to (or affirmed) before me on this_|| OY day of DARA JO \QAD _ by Oliver Honzo

proved to me on the basis of satisfactory evidence to be the person who appeared before me.

 
 
   
 

AFFIDAVIT OF SERVIC pasyy.207218

: SAMANTRA MCKINNEY i
ISL“ SNR, Wotary Publix - Stare of Florida
Commission # GG 252374
fornce” day Corom. Expires Aug 26, 2022
—" Bonded tsrough National Notary Assn.

nt i dina

 

 

 
